This is an appeal from a judgment which sustained an exception of no cause of action, dissolved the injunction, and dismissed the plaintiff's suit.
Our attention has been called to the fact that no judgment was signed and none appears in the record.
Code Prac. art. 546, provides that the judge must sign all definitive or final judgments rendered by him, and it is well settled by the decisions of this court that no appeal lies from an unsigned judgment. State ex rel. Dixon v. Judge, 26 La. Ann. 119; Saloy v. Collins, 30 La. Ann. 63; Hauch v. Drew,116 La. 488, 40 So. 847; Mitchell v. Creosoting Co., 123 La. 958, 49 So. 655; James v. Hotel, 145 La. 1007, 83 So. 222.
That a judgment dismissing a suit on the ground that the petition discloses no cause of action is a final judgment which must be signed is equally well settled. Nicholls v. Maddox, 52 La. Ann. 497, 26 So. 994; James v. St. Charles Hotel Co.,145 La. 1007, 83 So. 222.
For the reasons assigned, the appeal herein is dismissed at appellant's costs. *Page 1087